t c memo united_states tax_court estate of jacqueline a stotz deceased trent mcgee and leo kaplan co-executors and jackie stotz trust trent mcgee and leo kaplan co-trustees petitioners v commissioner of internal revenue respondent docket no filed date elliott h kajan and cameron williams for petitioners louis b jack for respondent memorandum opinion gerber judge this case had been calendared for trial at the los angeles california trial session beginning date shortly before that session the court was advised by the parties' representatives of a settlement and as a result the court continued this case from the trial session after several extensions of the time within which the parties were to provide the court with a decision document reflecting their settlement petitioners on date filed a motion to calendar for trial alleging that the settlement was disabled because of a mutual mistake or an affirmative misrepresentation concerning respondent’s position the questions we must consider are whether the parties had a binding settlement and if they did whether petitioners remain bound to the terms of the parties’ agreement if either question is decided favorably for petitioners then petitioners will be relieved from the agreement to settle background on several occasions the parties reported to the court that a basis for settlement had been reached in this case no document setting forth the particulars of the settlement was provided to the court the settlement agreement as described by respondent was that respondent would concede the increased deficiency claimed in the amendment to answer and petitioners would concede the deficiency determined in the notice_of_deficiency the parties’ concessions concern corporate stock that was part of the gross_estate the issue of which petitioners complain involves the amount of discount to the value of corporate stock that would be attributable to possible capital_gains_tax on the sale or liquidation of the corporation’s assets in motions and pleadings it was explained that the estate’s appraiser valued the corporation’s assets at dollar_figure and using a 10-percent discount for marketability and a discount for potential capital_gains arrived at a dollar_figure reporting value agreeing with the dollar_figure value and the 10-percent marketability discount but not with the discount for potential capital_gains respondent’s notice determination resulted in a dollar_figure value in an amended pleading respondent sought an increased deficiency on the grounds that the estate was not entitled to the 10-percent marketability discount for all assets of the corporation in particular respondent sought an increased deficiency to the extent that a 10-percent marketability discount had been claimed regarding the corporation’s cash assets and allowed in the notice_of_deficiency petitioners contend that respondent’s examining agent had proposed to allow a discount on the built-in capital_gains on corporate assets actually sold after the decedent’s death as noted above no such discount was allowed in respondent’s notice_of_deficiency respondent’s counsel in accord with the notice_of_deficiency maintained the litigating position that no discount regarding capital_gains_tax was allowable in this case petitioners contend that respondent’s counsel represented respondent’s general litigating position as one that precluded under any circumstances the possibility of any form of built-in capital_gains_tax discount after the parties had agreed to settlement petitioners discovered that respondent had in another case 110_tc_530 taken the following reply brief position respondent agrees that if a sale or liquidation of the taxpayer’s assets was in fact contemplated on the valuation_date or if in fact avoidance of a corporate level capital_gains_tax was not available some reduction in value would be appropriate respondent contends that his trial memorandum comports with the position stated in the above-cited case and that respondent’s counsel did not agree that the circumstances for such a discount or reduction exist here respondent references the following from his trial memorandum in this case because a purchaser of the decedent’s stock could have avoided or indefinitely deferred payment of capital_gains_tax and because no liquidation or sale of assets was planned for this particular corporation as of the date of death a discount for potential capital_gains_tax is too speculative for estate_tax_valuation purposes discussion in this setting petitioners argue that there was either a mutual mistake or an affirmative misrepresentation regarding respondent’s position on the major issue in this case respondent counters that there was a settlement agreement which was not founded on a mutual mistake and that respondent’s counsel did not misrepresent respondent’s position we have held that the existence or validity of parties’ settlements may be interpreted under general contract principles 52_tc_420 supplemented by 53_tc_275 in that regard as expressed in 109_tc_1 it is clear that we may reopen an otherwise valid settlement agreement based on the existence of mutual mistake 332_us_625 108_tc_320 we may also relieve a party of a stipulation where justice requires cf rule e 85_tc_359 shaw v commissioner tcmemo_1991_372 n on the other hand unilateral mistake is generally not a ground for reforming a settlement or stipulation 90_tc_315 see markin v commissioner tcmemo_1989_665 petitioners do not contend that a basis for settlement was not reached or that a settlement was not agreed to accordingly the parties entered into a contract to settle but petitioners contend that there was a mutual mistake as to respondent’s position in this case respondent counters that his position was set forth in his trial memorandum and that position was in accord with respondent’s litigation position expressed in his reply brief in estate of davis v commissioner supra we agree with respondent although petitioners allege that respondent’s counsel orally precluded the possibility that capital_gains_tax could be taken into account in this case the written documents in this case do not bear out petitioners’ allegation based on the notice_of_deficiency and respondent’s trial memorandum it is clear that respondent’s trial position was essentially the same as the one expressed in estate of davis v commissioner supra even though respondent’s litigation position in estate of davis did not come to petitioners’ attention until after a basis for settlement had been reached petitioners were aware of respondent’s trial memorandum at the time of settlement accordingly to the extent that there was a mistake of fact or misunderstanding about respondent’s trial position in this case it would have been petitioners’ unilateral mistake or misunderstanding it is also noted that there was no mistake about the terms of the settlement between the parties or the underlying facts the alleged mistake is about the government’s litigating position petitioners relying on 90_tc_315 contend that respondent’s counsel made an affirmative misrepresentation as to respondent’s litigating position petitioners contend that they relied on the misrepresentation and that grounds exist for relief from the settlement stipulation see also 26_tc_171 where the court recognized that excusable damaging reliance upon a false or untrue representation of the other party even one innocently made is a recognized ground for relief from a settlement stipulation even if respondent’s counsel had orally stated the government’s litigating position as one where no discount of any kind for built-in capital_gains is permitted with respondent’s trial memorandum containing a contrary statement it is hard to understand how petitioners were misled or why the oral statement was accepted over the written position the very essence of the parties’ controversy is sourced in their interpretations of law litigating positions facts cases etc if petitioners accepted an oral representation of respondent’s best offer or litigating position we must assume that the offer was accepted after considering petitioners’ chances for success in litigation we also recognize that this case had been calendared for trial and that the court had invested time in resolving certain of the parties’ pretrial procedural disagreements the parties were released from their obligations to complete trial preparation and or to present their evidence only after they advised the court that the case had been settled we shall treat the settlement as binding in these circumstances 108_tc_320 to reflect the foregoing an appropriate order will be issued denying petitioners' motion to calendar
